    USDC IN/ND case 2:17-cv-00033-JPK document 163 filed 04/13/21 page 1 of 2


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION

JOHN DOE,                                              )
                 Plaintiff,                            )
                                                       )
        v.                                             )    CAUSE NO.: 2:17-CV-33-JPK
                                                       )
PURDUE UNIVERSITY, et al.,                             )
          Defendants.                                  )

                                                  ORDER

        This matter is before the Court sua sponte. Currently under advisement with the Court is a

Request for Issuance of Order to Show Cause Regarding Plaintiff’s Non-Compliance with Order

and Spoliation of Evidence [DE 133], filed by Defendants Purdue University, Purdue University

Board of Trustees, Michell Elias Daniels, Jr., Alysa Christmas Rollock, and Katherine

Sermersheim. To aid in the Court’s determination on this issue, the Court now orders the parties

to supplement the record as follows.

        During an evidentiary hearing held on February 22, 2021, there was discussion as to what

was displayed on Plaintiff’s phone and/or computer screen when he downloaded certain data from

Snapchat. 1 Specifically, the Court inquired as to what data the Snapchat mobile application and

Snapchat website reflected was available for users to download at the relevant times. While

Plaintiff endeavored during the hearing to demonstrate to the Court the display he saw on his phone

screen when he completed the downloads, it would nonetheless be helpful to the Court to have

exhibits on the record showing the same.

        Accordingly, the Court hereby ORDERS the parties to meet and confer regarding the

screen displays that would have been seen by an individual on both the Snapchat mobile


1
 As Plaintiff testified at the hearing, one Snapchat data download occurred on July 16, 2020, while a subsequent
download occurred in early October 2020.
    USDC IN/ND case 2:17-cv-00033-JPK document 163 filed 04/13/21 page 2 of 2


application and Snapchat website at the time Plaintiff made the relevant downloads. 2 The Court

further ORDERS the parties to file, on or before April 27, 2021 a joint report with exhibits either

showing, via screenshots, or describing in full the screen displays that existed as Plaintiff would

have seen them. If the parties cannot come to an agreement regarding what the screen displays

showed at the time Plaintiff made the relevant downloads, they may file separate reports on that

same date with exhibits reflecting what they believe to be the screen displays described above.

        So ORDERED this 13th day of April, 2021.

                                                         s/ Joshua P. Kolar
                                                         MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                         UNITED STATES DISTRICT COURT




2
 By “screen displays,” the Court refers specifically to what an individual would see on the screen of their computer
or phone when viewing the Snapchat page specifying what information is available for download by a user from the
Snapchat server.

                                                         2
